421 F.2d 1404
Harold CARR, Petitioner-Appellant,v.E. P. PERINI, Superintendent, Marion CorrectionalInstitution, Respondent-Appellee.
No. 19500.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1970.

Harland M. Britz, Toledo, Ohio (Court-appointed), for appellant.
Leo J. Conway, Columbus, Ohio, for appellee; Paul W. Brown, Atty. Gen., Stephen M. Miller, Asst. Atty. Gen., Columbus, Ohio, on brief.
Before COMBS, Circuit Judge; O'SULLIVAN, Senior Circuit Judge; and WILSON, District Judge.1
PER CURIAM.


1
Petitioner, a state prisoner confined in an Ohio institution after conviction for the offense of receiving stolen property, has appealed from an order denying his petition for writ of habeas corpus.  The District Judge did not grant petitioner a hearing but did have before him the record of the state trial proceedings.


2
At his state trial, petitioner was represented by employed counsel and now says that his counsel, who was eighty-three years old, was incompetent.  His conviction was affirmed by the Ohio Court of Appeals and his application for appeal to the Ohio Supreme Court was denied.


3
In addition to his claim of incompetency of counsel, petitioner alleges in his petition in District Court that pretrial publicity prevented a fair trial; that some of the witnesses used against him were state prisoners who were entertained by police while in attendance at the trial; and that the state trial judge prejudiced the jury against him by interposing his own objections and by interrupting counsel on many occasions.


4
Based upon our examination of the record, we are of opinion that petitioner's claims are without merit and that he has not been deprived of any constitutional right.


5
The judgment is affirmed.



1
 Honorable Frank W. Wilson, United States District Judge for the Eastern District of Tennessee, sitting by designation